UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4251



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VERNON EDWARD CROWFFEY, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CR-
04-372)


Submitted:   April 26, 2006                   Decided:   May 26, 2006


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public       Defender, Martin G. Bahl, Staff
Attorney, Baltimore, Maryland,   for Appellant. Rod J. Rosenstein,
United States Attorney, Debra     L. Dwyer, Assistant United States
Attorney, Baltimore, Maryland,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vernon   Edward   Crowffey,     Jr.    appeals    his   conviction

following   his   guilty   plea   for   possession    of     ammunition   by   a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000).

Crowffey reserved the right to appeal the district court’s denial

of his motion to suppress.        Finding no error, we affirm.

            This court reviews the factual findings underlying a

motion to suppress for clear error, and the district court's legal

determinations de novo.       See Ornelas v. United States, 517 U.S.

690, 699 (1996).     When a suppression motion has been denied, this

court reviews the evidence in the light most favorable to the

government.    See United States v. Seidman, 156 F.3d 542, 547 (4th

Cir. 1998).

            Crowffey asserts the affidavit underlying the search of

his home failed to establish probable cause.           The search warrant,

which was issued on July 16, 2004, was based on his purchase of

ammunition fifty-four days earlier, on May 24, 2004.                  Crowffey

contends it was not reasonable to conclude, based on evidence of a

single purchase of ammunition nearly two months earlier, that it

was   likely   the   police   would     find   a   firearm     matching   that

ammunition, or the ammunition itself, in the residence of the

person who made the alleged purchase.

            “The vitality of probable cause cannot be quantified by

simply counting the number of days between the occurrence of the


                                    - 2 -
facts supplied and the issuance of the affidavit.”                  United States

v. McCall, 740 F.2d 1331, 1336 (4th Cir. 1984) (citation omitted).

Rather,     the     court     must     examine      all    relevant    facts    and

circumstances, including “the nature of the unlawful activity

alleged, the length of the activity, and the nature of the property

to be seized.”          Id. (citation omitted).

            Here, the affidavit also detailed Crowffey’s extensive

criminal history. Moreover, the nature of the property sought also

supported    a    finding     of    probable    cause.      The    search   warrant

authorized       task    force     officers    to   look   for    books,    records,

receipts, notes and any other papers pertaining to the purchase or

possession of firearms and ammunition; firearms and ammunition;

and/or firearms and ammunition-related paraphernalia.                  Findings of

staleness become less appropriate when the instrumentalities of the

alleged illegality tend to be retained.                    See United States v.

Farmer, 370 F.3d 435, 439-40 (4th Cir.), cert. denied, 543 U.S.

1022 (2004). In light of Crowffey’s extensive criminal history, it

was reasonable to assume that, even if the ammunition had been used

or given away, the firearm for which the ammunition was purchased

remained in Crowffey’s home.            See United States v. Anderson, 851

F.2d 727, 729 (4th Cir. 1988) (reasonable to assume individuals

keep weapons in their homes).

            Even if the warrant was defective, we conclude the

evidence obtained was nevertheless admissible under the good faith


                                        - 3 -
exception to the exclusionary rule. See United States v. Leon, 468

U.S. 897, 922-23 (1984).      We therefore find the district court

correctly   denied    Crowffey’s    motion   to   suppress   and    affirm

Crowffey’s conviction and sentence. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                   - 4 -